UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 05-7744



LARRY A. LOVE,

                                                 Petitioner - Appellant,

             versus


STATE   OF     SOUTH     CAROLINA;   HENRY    DARGAN
MCMASTER,

                                                Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Sol Blatt, Jr., Senior District
Judge. (CA-04-23066)


Submitted:     May 19, 2006                      Decided:   June 12, 2006


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry A. Love, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Jeffrey Alan Jacobs, OFFICE OF THE ATTORNEY
GENERAL, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry A. Love seeks to appeal the district court’s order

adopting the recommendation of the magistrate judge and dismissing

his petition filed under 28 U.S.C. § 2254 (2000).                An appeal may

not be taken from the final order in a § 2254 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).        A certificate of appealability will

not issue for claims addressed by a district court absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.           See Miller-El v. Cockrell, 537 U.S.

322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.   Lee,   252   F.3d   676,    683    (4th   Cir.   2001).    We   have

independently reviewed the record and conclude that Love has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                      DISMISSED




                                       - 2 -